Title: To Thomas Jefferson from Tribal Chiefs, 26 July 1807
From: Tribal Chiefs
To: Jefferson, Thomas


                        
                            26 July 1807
                        
                        To our Father the President of the United States, Your Children, the Chiefs and the principal Leaders of the
                            Ottawa, Chippewa, Pottawatamie, and Wyandot Nations of Indians wish to speak with you— Now therefore Father listen unto
                            us
                        Father, In obedience to your great Command We have visited our Father, your Son here at Detroit whom you have
                            sent to preside over us, and our arms are now streched forth to take you by the hand
                        Father, We have been informed by your Son her that you
                            wished some more of our Land, and We regret indeed that We cannot comply with your
                            request—   When we treated with your Son the Great War Chief at Greenville, he promised us
                            many things which have not proved true— He told us our Father the President of the United States did not wish to take from
                            us our Lands, and that if we would perfect that Treaty, the Hair of our Children that was then unborn should grow grey
                            with age before that our Father would ever ask of us to sell him any more, of our Lands; but a few years has passed away,
                            and the Child that was then unborn, had scarcely began to lisp your Name, before we were again summoned at the Treaty at
                            Swan Creek, we obeyed with cheerfulness the call of our Father, and we met your Children at the place, by whom we were
                            told that you then wished some more of our Lands, in the most friendly manner, we at first declined selling— but your
                            Children then told us that if we persisted in not selling, you would get angry with us, and that you would raise a force
                            sufficient to cut us off from the face of the Earth, and take our Lands from us—
                        Impelled by these threats and soothed by the like promises, that you would ask no more of our Lands, We
                            yielded obedience to your request and sold, and Now Father, the Sun has scarcely set upon our heads, before we are again
                            called on to make you a further sale
                        Our Chiefs and principle leaders, our young Men and Women are all of one mind, Not to sell, and We are happy
                            to inform our Father, that on this occasion no threats or Commands has been made use of by your Son here to induce us to
                            a sale, contrary to our will, and we hope our Father will not be displeased with us for not selling.
                        The Great Chief, General Wayne also told us that our Annuities should be paid either in Money or Merchandize
                            as we might desire—In vain have We repeatedly desired that they might be paid us in Money— And Now Father if you have any
                            regard or consideration yet left for your read Children, listen to our complaint for we speak the truth— Our Annuities in the first place have not been regular, and in the
                            second place they have not been worth Receiving— In quality they are of the basest kind Exorbitantly charged— And in
                            general rueined before they reach us— In kind they are for the most
                            part different from those we desire, So that Father (we hope not to offend) but We had come to a solemn determination to
                            receive no more Annuities after this year unless they are paid us in Money— In expressing this our unanimous determination
                            we are not angry with Our Father, because we do not believe our Father Knows how we have been imposed upon, but we hope
                            that our Father will remove the cause of our Complaints in future, and brighten the Chain of Friendship between us by
                            giving us our Annuities in Money—
                        Father We have one thing more to desire of you We have been told that you are about to take our Father here
                            your Son and Great War Chief from amongst us, and to place him near unto yourself— This Father has given us a great deal
                            of alarm, and a great deal of uneasiness, it is a hard thing to part with our old friend, and one that treats us with so
                            much friendship as our Father here does— He has now bcom acquainted with us all, and learnt our ways We approach him
                            without reserve or constraint and he receives us without reproach,
                            and feeds us in the most friendly manner, like his own Children— He
                            is labouring to teach us the use of industry and Agriculture, and our young Men are becoming ambitious to profit by his
                            illustrious example— We hope therefore Father that you will suffer him to remain amongst us, as he is industriously
                            studying our interest, promoting our rights, and polishing the Chain of friendship between us
                        Father.
                        We tender you our hands, and We acknowledge you as the friend and ornament of the Seventeen Great Fires, and
                            us under your protection, and We bid you adieu for the present, to return to our homes, in hopes that what we have said
                            will not be displeasing to You—                        
                        
                        
                        
                            
                        
                           
                              
                                 
                                 {
                                 
                                    Kee,way-chee,win
                                 
                                 }
                                 [GRAPHIC IN MANUSCRIPT]
                              
                              
                                 
                                 or the Eddy
                              
                              
                                 
                                 
                                    Aw-bee,e-way
                                 
                                 
                                 [GRAPHIC IN MANUSCRIPT]
                              
                              
                                 
                                 
                                    Au-gan-ce
                                 
                                 
                                 [GRAPHIC IN MANUSCRIPT]
                              
                              
                                 Ottoways and 
                                 
                                    Tush-gwa-gwin
                                 
                                 
                                 [Etc, Etc.]
                              
                              
                                 Chippaways
                                 
                                    Tou-Dog-a-nay
                                 
                                 
                                 
                              
                              
                                 
                                 
                                    Esh-shaw-Wet
                                 
                                 
                                 
                              
                              
                                 
                                 
                                    Mesh-kee,maw
                                 
                                 
                                 
                              
                              
                                 
                                 
                                    Muc-cat-tay-quet
                                 
                                 }
                                 
                              
                              
                                 
                                 or the Black Cloud
                                 
                              
                              
                                 
                                 
                                    Tong-quish
                                 
                                 
                                 
                              
                              
                                 Poutawatamie
                                 —
                                 
                                    Naw-naw-mee
                                 
                                 
                                 
                              
                              
                                 
                                 {
                                 
                                    Wassa-nissow
                                 
                                 
                                 
                              
                              
                                 
                                 
                                    Kay-ack
                                 
                                 }
                                 
                              
                              
                                 
                                 or the Gull
                                 
                              
                              
                                 Poutawatamies & 
                                 
                                    Kay,besh-kuuk
                                 
                                 
                                 
                              
                              
                                 Chippaways
                                 
                                    Aufichi gaw boc
                                 
                                 }
                                 
                              
                              
                                 
                                  or Grandblan
                                 
                              
                              
                                 
                                 
                                    Kee,chee,au,nay,quet
                                 
                                 }
                                 
                              
                              
                                 
                                 or big Cloud
                                 
                              
                              
                                 
                                 
                                 
                                    O,kee,naw,be,nay,see
                                 
                                 
                                 
                              
                              
                                 Wiandots
                                 {
                                 
                                    Tar-hay, or the Crane
                                 
                                 
                                 
                              
                              
                                 
                                    My,hee,vay
                                 
                                 
                                 
                              
                              
                                 
                                    Tay,haw,men,dy,ay
                                 
                                 
                                 
                              
                              
                                 
                                    So,hent,tays,co
                                 
                                 
                                 
                              
                              
                                 
                                    Chaw,tay,e,a,ro,ni,aw 
                                 
                                 }
                                 
                              
                              
                                 or Leather Lips
                                 
                              
                              
                                 Senekee
                                 }
                                 
                                    Ha,on,desh,shay-tay
                                 
                                 
                                 
                              
                              
                                 of Sandusky
                                 or the Civil Man
                                 
                                 
                              
                           
                        
                      
                            
                        
                    
                     Territory of Michigan to wit
                        I George McDougall, Chief Judge of the Court of the Districts of Huron and Detroit, do hereby Certify that
                            having been called by the Chiefs and principal Leaders of the Ottaway, Poutawatamie, Chippeway and Wyandot Nations, to
                            attend their Council at the City of Detroit with their Interpreters, the foregoing Speech was by them unanimously signed
                            in my presence, and agreed to be sent to the President of the United States. The Wyanots nevertheless desiring to receive
                            their Annuities in Merchandise agreeable to a Memorandum which they said they would furnish Governor Hull—those they had
                            heretofore received not being altogether of the kind they desired—
                     Given under my hand at the City of Detroit the twenty
                            sixth day of July, One thousand Eight hundred and Seven
                                          
                  
                            
                            Geo. McDougall
                     
                     
                        offc DHID
                     
                        
               